Citation Nr: 1803639	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  15-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to June 4, 2014, and in excess of 30 percent afterwards, for a service-connected gallbladder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from August 2004 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that her gallbladder disability is entitled to higher evaluations.  The Veteran is service connected disabilities for residuals of a gall bladder removal under Diagnostic Code 7218 for chronic cholelithiasis/cholecystitis.  She was rated at 10 percent initially, and her rating was subsequently increased to 30 percent as of June 4, 2014.  The Veteran's representative has argued that her symptoms have been consistent since her claim was received in July 2012 and that the higher rating should go back to that date.  

The Veteran's representative has also argued that while 30 percent is the highest rating available under Diagnostic Code 7318 that other gastrointestinal Diagnostic Codes may also be applicable and should be applied.

The Board notes that 38 C.F.R. § 4.113 states that "diseases of the digestive system, particularly within the abdomen, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Accordingly, certain co-existing diseases do not lend themselves to separate ratings without violating the principle against pyramiding."  38 C.F.R. § 4.113.  Further, 38 C.F.R. § 4.114  states that Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 are not to be separately rated but, rather, a single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevations.  38 C.F.R. § 4.114.

The Veteran's medical records show that she was diagnosed with reflux esophagitis in August 2014.  In May 2015, she complained of pain, nausea, vomiting, some anorexia, chest pain, and gastrointestinal symptoms.  In July 2015, her physician reported that she experienced weight loss, gastritis, and sphincter of Oddi dysfunction.  

The Veteran's representative also submitted an overview from an article regarding postcholecystectomy syndrome (PCS) in which it was suggested that PCS in approximately 10-15 percent of patients led to esophagitis/gastritis, or resulted in diarrhea and colicky lower abdominal pain.  The representative suggested that other gastrointestinal Diagnostic Codes should be considered to contemplate the severity of the Veteran's symptomatology.  The representative suggested that Diagnostic Codes for liver dysfunction, for gastritis, and for pancreatic complications should be considered.

Here, the Board believes that a new examination is required to address the representative's concerns and to provide sufficient information to adequately evaluate the Veteran's service connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected gallbladder disability.  All necessary testing needed for rating under § 4.114 for the digestive system should be performed.

The examiner should review the argument advanced in the January 2018 informal hearing presentation, as well as the medical extract on postcholecystectomy syndrome (PCS), and should identify all symptoms that are residuals of the Veteran's chronic cholelithiasis/cholecystitis s/p cholecystectomy.

The examiner should also review the evidence of record and indicate whether the Veteran's gastrointestinal symptomatology has remained relatively constant since 2012 or whether it has materially worsened since that time.  Why or why not? 

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



